Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 19 December 1782
From: Adams, John
To: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)


Gentlemen,
Paris Decr. 19th. 1782.

Your several Letters I have recd.— The protested Bill ought to be accepted for the Honor of the Drawer.
Altho’ I have no Authority over the Money in your Hands as You know, yet considering the Circumstances, I should advise You to remit Mr. Grand four hundred thousands of french Livres Tournois, besides the four hundred thousands already remitted, for the Interest of the Loan in Holland.
It would give me great pleasure to communicate to You any Intelligence which might be of use to You, but You know I am connected with several Colleagues, & all of Us with the Ministers of four other Nations, so that it would be improper for me to communicate any thing until others concur, because the Communication of Intelligence may have serious Consequences, which one cannot always foresee—
With great Esteem, I have the Honor to be, / Gentlemen, &c
